           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

ALBERT LEE McCADNEY, JR.                                     PLAINTIFF

v.                        No. 3:19-cv-313-DPM

OLLIE COLLANS, Chief, Osceola
Police Department, and RONNIE
WILLIAMS, Detective, Osceola
Police Department                                      DEFENDANTS

                                ORDER
     1. Motion to proceed in forma pauperis, NQ 1, granted. McCadney
must pay the filing fee, but over time. 28 U.S.C. § 1915(b)(l). The Court
won't assess an initial partial filing fee because McCadney can't afford
to pay one. But his custodian must collect monthly payments from
McCadney' s prison trust account each time the amount in the account
exceeds $10.00. These payments will be equal to twenty percent of the
preceding month's income credited to the account; and they will be
collected and forwarded to the Clerk of the Court until the $350.00 filing
fee is paid in full. 28 U.S.C. § 1915(b)(2). The payments forwarded on
McCadney's behalf must be clearly identified by case name and case
number.
     2. The Court directs the Clerk to send a copy of this Order to the
Administrator of the Mississippi County Detention Center, 685 North
County Road 599, Luxora, Arkansas 72358.
     3. The Court must screen McCadney's complaint. NQ 2 & Ng 3;
28 U.S.C. § 1915A. McCadney says he was unlawfully arrested and
charged with burglary, theft of property, and criminal mischief. He's
currently awaiting trial in Mississippi County, Arkansas, on those
charges. State v. McCadney, 47OCR-19-111.
     The Court must abstain from proceeding with McCadney' s
federal case because the criminal case is ongoing, Arkansas has an
important interest in enforcing its criminal laws, and McCadney may
raise his constitutional claims during his state criminal proceedings.
Younger v. Harris, 401 U.S. 37, 43-45 (1971); Mounkes v. Conklin, 922 F.
Supp. 1501, 1510-13 (D. Kansas 1996).        Further, McCadney hasn't
alleged bad faith or extraordinary circumstances that would make
abstention inappropriate. Tony Alamo Christian Ministries v. Selig, 664
F.3d 1245, 1254 (8th Cir. 2012). McCadney's claims must therefore be
put on hold until there's a final disposition of his pending state charges.
Yamaha Motor Corporation, U.S.A. v. Stroud, 179 F.3d 598, 603-04 (8th
Cir. 1999).
                                * *      *
     This case is stayed;       and the Court directs the Clerk to
administratively terminate it. McCadney can move to reopen this case

                                   -2-
after final disposition of his state case, including any appeal. Any
motion to reopen must be filed within sixty days of that final
disposition. If McCadney doesn't file a timely motion to reopen or a
status report by 13 November 2020, then the Court will reopen the case
and dismiss it without prejudice.
     So Ordered.


                                D .P. Marshall Jr.
                                United States District Judge




                                    -3-
